Case 7:19-cv-00405 Document5 Filed on 12/09/19 in TXSD Page 1of1

United States District Court
Southern District of Texas

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION ” DEC 09 2019
UNITED STATES OF AMERICA, § David J. Bradley, Clerk of Court
Plaintiff §
§
V. § CIVIL ACTION NO. 7:19-cv-00405
§
12.559 ACRES OF LAND, MORE OR LESS, §
SITUATE IN HIDALGO COUNTY, STATE §
OF TEXAS, GERARDO MARTINEZ, etal,  §
Defendants. §
§

CLERK’S RECEIPT
I, David J. Bradley, Clerk of the United States District Court for the Southern District of
Texas, do hereby certify that on December 9, 2019, I received from the United States of America,
plaintiff herein, and deposited into the Registry of the Court, Check No. 8736-01855285, dated
December 5, 2019, for the total sum of NINETY THREE THOUSAND FOUR HUNDRED
FORTY NINE AND NO CENTS, being the estimated amount of just compensation in the above

entitled condemnation proceeding.

CLERK, UNITED STATES DISTRICT COURT

onal (laattl

Pepaty Clerk
